BERRY DUNN . MCNEIL & PARKER BDMP CERTIFIED PUBLIC ACCOUNTANTS MANAGEMENT CONSULTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Community Bancorp. and Subsidiary We have audited the accompanying consolidated balance sheets of Community Bancorp. and Subsidiary as of December 31, 2008 and 2007 and the related consolidated statements of income, shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the 2007 financial statements of LyndonBank (prior to merger), which statements reflect total assets of $148.6 million as of December 31, 2007 (prior to merger) andrevenues of $10.8 million for the year ended December 31, 2007 (prior to merger). Those statements were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for LyndonBank for 2007 (prior to merger), is based solely on the report of other auditors. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits and the report of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Community Bancorp. and Subsidiary as of December 31, 2008 and 2007, and the consolidated results of their operations and their consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Portland, Maine March , Vermont Registration No. 92-0000278 PORTLAND, ME · BANGOR, ME · MANCHESTER, NH WWW.BDMP.COM COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Balance Sheets December 31 December 31 2008 2007 ASSETS Cash and due from banks $ 11,236,007 $ 17,486,535 Federal funds sold and overnight deposits 33,621 2,785,988 Total cash and cash equivalents 11,269,628 20,272,523 Securities held-to-maturity (fair value $38,212,000 at 12/31/08 and $34,273,000 at 12/31/07) 37,288,357 34,310,833 Securities available-for-sale 29,449,424 46,876,771 Restricted equity securities, at cost 3,906,850 3,456,850 Loans held-for-sale 1,181,844 685,876 Loans 364,811,683 355,885,207 Allowance for loan losses (3,232,932 ) (3,026,049 ) Unearned net loan fees (301,004 ) (443,372 ) Net loans 361,277,747 352,415,786 Bank premises and equipment, net 14,989,429 16,361,152 Accrued interest receivable 2,044,550 2,304,055 Bank owned life insurance 3,690,079 3,559,376 Core deposit intangible 3,328,800 4,161,000 Goodwill 11,574,269 10,347,455 Other real estate owned 185,000 0 Other assets 7,613,255 7,279,941 Total assets $ 487,799,232 $ 502,031,618 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Demand, non-interest bearing $ 50,134,874 $ 64,019,707 NOW and money market accounts 127,500,699 120,993,657 Savings 49,266,879 46,069,943 Time deposits, $100,000 and over 56,486,310 58,860,374 Other time deposits 118,852,018 126,276,429 Total deposits 402,240,780 416,220,110 Federal funds purchased and other borrowed funds 12,572,000 13,760,000 Repurchase agreements 19,086,456 17,444,933 Capital lease obligations 915,052 943,227 Junior subordinated debentures 12,887,000 12,887,000 Accrued interest and other liabilities 4,825,052 5,855,988 Total liabilities 452,526,340 467,111,258 COMMITMENTS AND CONTINGENT LIABILITIES (Notes 6, 15, 16, 17 and 20) SHAREHOLDERS’ EQUITY Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding at 12/31/08 and 12/31/07 ($100,000 liquidation value) 2,500,000 2,500,000 Common stock - $2.50 par value; 10,000,000 shares authorized, 4,679,206 shares issued at 12/31/08, and 4,609,268 shares issued at 12/31/07 11,698,015 11,523,171 Additional paid-in capital 25,757,516 25,006,439 Accumulated deficit (2,592,721 ) (1,597,682 ) Accumulated other comprehensive income 532,859 111,209 Less: treasury stock, at cost; 210,101 shares at 12/31/08 and 12/31/07 (2,622,777 ) (2,622,777 ) Total shareholders' equity 35,272,892 34,920,360 Total liabilities and shareholders' equity $ 487,799,232 $ 502,031,618 The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Income For the Years Ended December 31, 2008 2007 Interest income Interest and fees on loans $ 23,633,127 $ 19,118,655 Interest on debt securities Taxable 1,463,702 877,497 Tax-exempt 1,740,183 1,045,524 Dividends 186,304 170,001 Interest on federal funds sold and overnight deposits 64,334 481,262 Total interest income 27,087,650 21,692,939 Interest expense Interest on deposits 8,829,141 7,974,061 Interest on federal funds purchased and other borrowed funds 434,652 91,817 Interest on repurchase agreements 262,883 303,472 Interest on junior subordinated debentures 976,340 121,782 Total interest expense 10,503,016 8,491,132 Net interest income 16,584,634 13,201,807 Provision for loan losses 499,163 147,500 Net interest income after provision for loan losses 16,085,471 13,054,307 Non-interest income Service fees 2,176,123 1,417,067 Income on bank owned life insurance 130,703 0 Other income 1,729,499 2,030,745 Total non-interest income 4,036,325 3,447,812 Non-interest expense Salaries and wages 5,899,851 4,525,000 Employee benefits 2,325,363 1,794,175 Occupancy expenses, net 3,234,601 2,303,417 Write down of Fannie Mae preferred stock 739,332 0 Amortization of core deposit intangible 832,200 0 Other expenses 5,213,725 3,853,442 Total non-interest expense 18,245,072 12,476,034 Income before income taxes 1,876,724 4,026,085 Income tax (benefit) expense (324,622 ) 668,755 Net Income $ 2,201,346 $ 3,357,330 Earnings per common share $ 0.46 $ 0.77 Weighted average number of common shares used in computing earnings per share 4,430,657 4,365,378 Dividends declared per common share $ 0.68 $ 0.67 Book value per share on common shares outstanding at December 31, $ 7.33 $ 7.37 All share and per share data for prior periods restated to reflect a 5% stock dividend declared in June 2007. The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Years Ended December 31, 2008 and 2007 Common Stock Preferred Stock Shares Amount Shares Amount Balances, December 31, 2006 4,130,109 $ 10,849,048 0 $ 0 Comprehensive income, net of taxes Net income 0 0 0 0 Net unrealized holding gain on securities available-for-sale, net of tax, $196,723 0 0 0 0 Total comprehensive income Issuance of preferred stock 0 0 25 2,500,000 Cash dividends declared 0 0 0 0 5% stock dividend 207,252 518,130 0 0 Issuance of common stock 62,397 155,993 0 0 Purchase of treasury stock (fractional shares redeemed) (591 ) 0 0 0 Balances, December 31, 2007 4,399,167 11,523,171 25 2,500,000 Comprehensive income, net of taxes Net income 0 0 0 0 Net unrealized holding gain on securities available-for-sale, net of tax, $217,212 0 0 0 0 Total comprehensive income Cash dividends declared – common stock 0 0 0 0 Cash dividends declared – preferred stock 0 0 0 0 Issuance of commonstock 69,938 174,844 0 0 Balances, December 31, 2008 4,469,105 $ 11,698,015 25 $ 2,500,000 The accompanying notes are an integral part of these consolidated financial statements. Retained Accumulated Additional earnings other Total paid-in (Accumulated comprehensive Treasury shareholders' Capital deficit) income (loss) stock equity $ 22,006,492 $ 760,667 $ (270,664 ) $ (2,614,732 ) $ 30,730,811 0 3,357,330 0 0 3,357,330 0 0 381,873 0 381,873 3,739,203 0 0 0 0 2,500,000 0 (2,894,359 ) 0 0 (2,894,359 ) 2,303,190 (2,821,320 ) 0 0 0 696,757 0 0 0 852,750 0 0 0 (8,045 ) (8,045 ) 25,006,439 (1,597,682 ) 111,209 (2,622,777 ) 34,920,360 0 2,201,346 0 0 2,201,346 0 0 421,650 0 421,650 2,622,996 0 (3,008,885 ) 0 0 (3,008,885 ) 0 (187,500 ) 0 0 (187,500 ) 751,077 0 0 0 925,921 $ 25,757,516 $ (2,592,721 ) $ 532,859 $ (2,622,777 ) $ 35,272,892 COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Cash Flows For the Years Ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 2,201,346 $ 3,357,330 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and amortization 1,131,854 936,847 Provision for loan losses 499,163 147,500 Deferred income taxes (798,728 ) (33,081 ) Net gain on sale of loans (317,598 ) (300,119 ) Loss on sale or disposal of fixed assets 36,173 13,127 Gain on Trust LLC (983 ) (108,009 ) Amortization (accretion) of bond premium (discount), net (51,943 ) 15,925 Writedown of Fannie Mae preferred stock 739,332 0 Proceeds from sales of loans held for sale 27,211,457 28,146,040 Originations of loans held for sale (27,389,827 ) (27,965,497 ) Decrease in taxes payable (321,735 ) (98,164 ) Decrease (increase) in interest receivable 259,505 (115,230 ) Decrease (increase) in mortgage servicing rights 30,055 (73,211 ) Decrease (increase) in other assets 592,063 (751,035 ) Increase in bank owned life insurance (130,703 ) 0 Amortization of core deposit intangible 832,200 0 Amortization of limited partnerships 371,084 381,588 Decrease in unamortized loan fees (142,368 ) (188,733 ) Decrease in interest payable (43,381 ) (53,682 ) Increase (decrease) in accrued expenses 146,295 (40,657 ) (Decrease) increase in other liabilities (2,570,895 ) 65,027 Net cash provided by operating activities 2,282,366 3,335,966 CASH FLOWS FROM INVESTING ACTIVITIES: Investments - held to maturity Maturities and paydowns 36,362,788 23,897,224 Purchases (39,340,313 ) (37,138,191 ) Investments - available for sale Maturities, calls, sales and paydowns 17,802,162 6,000,000 Purchases (1,079,688 ) (6,160,000 ) (Purchase of) proceeds from restricted equity securities (450,000 ) 378,100 Investment in Capital Trust 0 (387,000 ) Decrease in limited partnership contributions payable 0 (236,094 ) Investments in limited partnership (5,000 ) (264,800 ) (Increase) decrease in loans, net (9,514,092 ) 8,283,286 Capital expenditures, net of proceeds from sales of bank premises and equipment 651,776 (617,587 ) Cash paid for LyndonBank, net of cash received 0 (14,638,059 ) Recoveries of loans charged off 110,336 70,945 Net cash provided by (used in) investing activities 4,537,969 (20,812,176 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in demand, NOW, money market and savings accounts (4,180,855 ) 7,096,201 Net decrease in time deposits (9,798,475 ) (1,989,977 ) Net increase (decrease) in repurchase agreements 1,641,523 (5,908,924 ) Net increase in short-term borrowings 6,812,000 5,750,000 Repayments on long-term borrowings (8,000,000 ) (30,000 ) Proceeds from issuance of junior subordinated debentures 0 12,887,000 Proceeds from issuance of preferred stock 0 2,500,000 Decrease in capital lease obligations (28,175 ) 0 Dividends paid on preferred stock (187,500 ) 0 Payments to acquire treasury stock 0 (8,045 ) Dividends paid on common stock (2,081,748 ) (2,014,132 ) Net cash (used in) provided by financing activities (15,823,230 ) 18,282,123 2008 2007 Net (decrease) increase in cash and cash equivalents (9,002,895 ) 805,913 Cash and cash equivalents: Beginning 20,272,523 19,466,610 Ending $ 11,269,628 $ 20,272,523 SUPPLEMENTAL SCHEDULE OF CASH PAID DURING THE YEAR Interest $ 11,378,597 $ 8,666,596 Income taxes $ 755,000 $ 800,000 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Change in unrealized gain on securities available-for-sale $ 638,862 $ 578,596 Other real estate owned acquired in settlement of loans $ 185,000 $ 0 Fair value adjustment of Fannie Mae preferred stock $ 656,347 $ 0 Fair value adjustment on acquired bank premises and equipment $ 452,535 $ 0 Investments in limited partnership Increase in limited partnerships $ (1,462,000 ) $ (264,800 ) Decrease (increase) in contributions payable $ 1,457,000 $ (236,094 ) $ (5,000 ) $ (500,894 ) Common Shares Dividends Paid Dividends declared $ 3,008,885 $ 2,894,359 Increase in dividends payable attributable to dividends declared (1,216 ) (27,477 ) Dividends reinvested (925,921 ) (852,750 ) $ 2,081,748 $ 2,014,132 Stock Dividend $ 0 $ 2,821,320 The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies The accounting policies of Community Bancorp. and Subsidiary ("Company") are in conformity with accounting principles generally accepted in the United States of America (“US GAAP”) and general practices within the banking industry.The following is a description of the Company’s significant accounting policies. Recent acquisition On December 31, 2007, the Company completed a merger with LyndonBank and simultaneously sold the Vergennes branch of LyndonBank, located in Addison County, to the National Bank of Middlebury. Basis of presentation and consolidation The consolidated financial statements include the accounts of Community Bancorp. and its wholly-owned subsidiary, Community National Bank ("Bank").All significant intercompany accounts and transactions have been eliminated.The balance sheet data includes the assets and liabilities of LyndonBank acquired on December 31, 2007 (net of the sold Vergennes branch assets and deposits); however, the statement of income data does not reflect LyndonBank’s activity prior to the merger. FASB Interpretation No. 46, Consolidation of Variable Interest Entities ("FIN 46R"), in part, addresses limited purpose trusts formed to issue trust preferred securities.FIN 46R establishes the criteria used to identify variable interest entities and to determine whether or not to consolidate a variable interest entity.Pursuant to the criteria established by FIN 46R, the Company has not consolidated the trust which itformed for the purposes of issuing trust preferred securities to unaffiliated parties and investing the proceeds from the issuance thereof and the common securities of the trust in junior subordinated debentures issued by the Company.CMTV Statutory Trust I is considered an affiliate (see Note 11). Nature of operations The Company provides a variety of deposit and lending services to individuals, municipalities, and corporate customers through its branches, ATMs, and telephone and internet banking capabilities in northern and central Vermont, which is primarily a small business and agricultural area.The Company's primary deposit products are checking and savings accounts and certificates of deposit. Its primary lending products are commercial, real estate, municipal, and consumer loans. Concentration of risk The Company's operations are affected by various risk factors, including interest-rate risk, credit risk, and risk from geographic concentration of its deposit taking and lending activities.Management attempts to manage interest rate risk through various asset/liability management techniques designed to match maturities of assets and liabilities.Loan policies and administration are designed to provide assurance that loans will only be granted to creditworthy borrowers, although credit losses are expected to occur because of subjective factors and factors beyond the control of the Company.While the Company has a diversified loan portfolio by loan type, most of its lending activities are conducted within the geographic area where it is located.As a result, the Company and its borrowers may be especially vulnerable to the consequences of changes in the local economy.In addition, a substantial portion of the Company's loans are secured by real estate, which could experience a decline in value, especially during times of adverse economic conditions. Use of estimates The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.These estimates and assumptions involve inherent uncertainties.Accordingly, actual results could differ from those estimates and those differences could be material. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with evaluating loans for impairment or assigning the carrying value of foreclosed real estate, management generally obtains independent evaluations or appraisals for significant properties.While the allowances for loan losses and foreclosed real estate represent management's best estimate of probable loan and foreclosure losses as of the balance sheet date, the ultimate collectability of a substantial portion of the Company's loan portfolio and the recovery of a substantial portion of the carrying amount of foreclosed real estate are susceptible to changes in a number of factors, especially local real estate market conditions.The amount of the change that is reasonably possible cannot be estimated. While management uses available information to recognize losses on loans and foreclosed real estate, future additions to the allowances may be necessary based on changes in local economic conditions or other relevant factors.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company's allowances for losses on loans and foreclosed real estate. Such agencies may require the Company to recognize additions to the allowances based on their judgment about information available to them at the time of their examination. Under current accounting rules, mortgage servicing rights associated with loans originated and sold, where servicing is retained, are capitalized and included in other assets in the consolidated balance sheet. Mortgage servicing rights are amortized into non-interest income in proportion to, and over the period of, estimated future net servicing income of the underlying financial assets.
